In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0307V
                                          UNPUBLISHED


    SUSANA V. WELSH,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: June 22, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Hepatitis B
    HUMAN SERVICES,                                             (Hep B) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Richard William Zahn, Jr., Joel Bieber Firm, Richmond, VA, for Petitioner.

Alexa Roggenkamp, U.S. Department of Justice, Washington, DC, for Respondent.

                                DECISION ON JOINT STIPULATION1

       On February 27, 2019, Susana V. Welsh filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury related to
vaccine administration (“SIRVA”) as a result of a hepatitis B vaccine she received on
February 28, 2017. Petition at 1-2; Stipulation, filed at June 22, 2021, ¶¶ 2, 4. Petitioner
further alleges that she experienced the residual effects of this alleged injury for more
than six months. Petition at 3; Stipulation at ¶4. “Respondent denies that petitioner
sustained a SIRVA Table injury, denies that the vaccine caused petitioner’s alleged right
shoulder injury, or any other injury, and denies that her current condition is a sequela of
a vaccine-related injury.” Stipulation at ¶ 6.

       Nevertheless, on June 22, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $20,000.00, in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
        Case 1:19-vv-00307-UNJ Document 35 Filed 06/22/21 Page 1 of 5




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


SUSANA V. WELSH,

               Petitioner,                             No. 19-307V
                                                       Chief Special Master Corcoran
V.                                                     ECF

SECRETARY OF HEALTH AND
HUMAN SERVICES,

               Respondent.


                                         STIPULATION

       The parties hereby stipulate to the following matters:

        1. Susana V. Welsh, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the ''Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of a hepatitis B vaccine, which is a vaccine contained in the Vaccine Injury Table (the ''Table"),

42 C.F.R. § 100.3 (a).

       2. Petitioner received the hepatitis B vaccine on February 28, 2017.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that she sustained a right shoulder injury related to vaccination

administration ("SIRVA") within the time period set forth in the Table following administration

of the hepatitis B vaccine, or in the alternative, that her alleged shoulder injury was caused by the

vaccine. She further alleges that she experienced the residual effects of this alleged injury for

more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action
         Case 1:19-vv-00307-UNJ Document 35 Filed 06/22/21 Page 2 of 5




for damages on her behalf as a result of her condition.

        6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged right shoulder injury, or any other injury, and denies that her

current condition is a sequela of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $20,000.00 in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.



                                                  2
         Case 1:19-vv-00307-UNJ Document 35 Filed 06/22/21 Page 3 of 5




§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the hepatitis B vaccination administered on February 28,

2017, as alleged by petitioner in a petition for vaccine compensation filed on or about February

27, 2019, in the United States Court of Federal Claims as petition No. 19-307V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.



                                                    3
        Case 1:19-vv-00307-UNJ Document 35 Filed 06/22/21 Page 4 of 5




        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award descnbed in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the hepatitis B vaccine caused petitioner's alleged

injury, or any other injury or her current condition, or that petitioner suffered an injury contained

in the Vaccine Injury Table.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I
I
I
I
I
I
I
I


                                                  4
    Case 1:19-vv-00307-UNJ Document 35 Filed 06/22/21 Page 5 of 5




   Respectfully submitted,

   PETITIONER:


   L          Mc,
   SUSANA V. WELSH
                         I('.    iJd:iA -

                                                AUTHORIZED REPRESENTATIVE
                                                OF THE ATIORNEY GENERAL:




        e for Petitioner
                                                ~~~~
                                                Deputy Director
  The Joel Bieber Firm                          Torts Branch, Civil Division
  6806 Paragon Place, Suite 100                 U.S. Department of Justice
  Richmond, VA 23230                            P.O.Box 146
                                                Benjamin Franklin Station
                                                Washington, DC 20044-0146


  AUTHORIZED REPRESENTATIVE                     ATIORNEYOFRECORDFO R
  OF THE SECRETARY OF HEALTH                    RESPONDENT:
  AND HUMAN SERVICES:


{!Affz:;;a&, ~ I P,?VS{'.!.,, ~ - ' I ,
  TAMARA OVERBY
                                                ~~~~~
                                                ALEXA ROGGENKAMP
  Acting Director, pivision of Injury           Trial Attorney
   Compensation Programs                        Torts Branch, Civil Division
  Healthcare Systems Bureau                     U.S. Department of Justice
  Health Resources and Services                 P.O.Box 146
   Administration                               Beajamin Franklin Station
  U.S. Department ofiiealth                     Washington, DC 20044-0146
   and :J-{wnan Services                        202--61~179
  5600 Fishers Lane, 08Nl46B
  Rockville, MD 20857


  Dated:   D6/zz)--ze;-z_    J




                                            5